Case: 3:19-cv-00009-WHR-MJN Doc #: 49 Filed: 05/06/20 Page: 1 of 1 PAGEID #: 2104




                           IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION (DAYTON)

   ROBERT A. GRIFFIN                                      Case No. 3: 19-cv-9

                            Plaintiff,                    Judge Walter H. Rice

             VS.                                          ORDER GRANTING PLAINTIFF'S
                                                          AMENDED,UNOPPOSED
   DARLING INGREDIENTS, INC., et al.                      MOTION TO DISMISS COUNT
                                                          TWO, WITHOUT PREJUDICE
                            Defendants.



            This matter comes before the Court on the Plaintiff's Amended, Unopposed Motion to

  Dismiss Count Two, Without Prejudice.

            The Court finds good cause and Plaintiff's Amended, Unopposed Motion to Dismiss Count

  Two, Without Prejudice is hereby GRANTED.

            Count Two of Plaintiff's Complaint is hereby DISMISSED WITHOUT PREJUDICE.

            This final order expressly incorporates this Court's prior Decision and Ent,y Sustaining

  Federal Insurance Company's Motion to Dismiss; Overruling As Moot Federal Insurance

  Company's Alternative Motion lo Bifurcate and Stay Plaintiff's Bad Faith Claim; Sustaining

  Darling Ingredients, Inc. and Griffin Industries, LLC's Motion lo Dismiss (Doc. 45) which

  resolved all other claims asserted in Plaintiff's Complaint.

            Plaintiff's Unopposed Motion to Dismiss Count One, Without Prejudice (Doc. 47), is

  DENIED AS MOOT in light of this amended motion.

            IT IS SO ORDERED.


                                                Judge Walter H. Rice
                                                United States District Judge
  6701182
